El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Octavio Rodríguez fué convicto del delito de homicidio involuntario. No existe señalamiento de errores por sepa-rado.
El apelante sostiene que la corte de distrito cometió error al declarar sin lugar una moción para que se eliminara la declaración del médico que había asistido al herido hasta el momento de su muerte y que le había hecho la autopsia; y al admitir como prueba un certificado de defunción. La primera de estas cuestiones, tal cual ha sido discutida en el alegato del apelante, no exige seria consideración. La mo-ción para eliminar fué correctamente declarada sin lugar. La muerte del interfecto había ya quedado establecida por la declaración del médico que le asistió. El certificado de defunción era innecesario y el error, de haberlo, al admitirse el mismo, no fué perjudicial.
Otras contenciones son: que la corte de distrito cometió error al negarse a trasmitir una instrucción especial soli-citada por la defensa; que el veredicto fué contrario a 1a. prueba; y que la corte erró al denegar una moción de nuevo-juicio. Carecen igualmente de mérito.

La sentencia y la resolución apeladas deben ser confir-madas.